DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 08 October 2020 is acknowledged and entered.  Following the amendment, claims 21, 22, 27, 33 and 34 are canceled, and claim 1 is amended.    
Currently, claims 1-6, 9-12, 15-20, 23, 24, 28-30, 35 and 36 are pending, and claims 1, 3, 4, 9, 15 and 16 are under consideration. Claims 2, 5, 6, 10-12, 17-20, 23, 24, 28-30, 35 and 36 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:             
All objections and rejections of claims 21, 22, 27, 33 and 34 are moot as the applicant has canceled the claims.

Formal Matters:
Claims
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1, 4 and 9 are objected to for the following reasons, appropriate correction is required for each item:
Claim 1 recites “when either tocilizumab or reparixin are administered to the subject individually”, which grammar is improper.  
IL-6 protein activity; and the following is suggested: “tocilizumab inhibits IL-6 mediated activity” since tocilizumab does not inhibit IL-6 protein, rather, it is an IL-6R inhibitor.  Claim 9 is objected to for the similar reason.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 9, 15 and 16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 remains indefinite for the recitation “treating cancer by inhibiting cancer cell migration in a subject in need thereof” because it is unclear who “a subject in need thereof” is or what the term encompasses.  For example, does “a subject in need thereof” here mean all cancer patients (since all cancers have a tendency to migrate (metastasis)), or does it means those patients with metastasis?  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite for the recitation “wherein the cancer cell migration is inhibited when the mixture that is administered to the subject comprises tocilizumab and reparixin each at a dosage lower than the dosage required to achieve similar inhibition of cancer cell migration when either tocilizumab or reparixin are administered to the subject individually” for the following reasons: first, it is unclear whether said lower dosage is indeed administered (as the “wherein …” clause usually does not represent an active method step; and the use of “when the mixture … comprises”).  Further, it is unclear what “a dosage lower than the dosage required to achieve similar inhibition of cancer cell migration” is meant, or how a dosage achieving inhibition of cancer cell migration” in a method of treating cancer is determined, and how “a dosage lower than” such a dosage is determined.  Furthermore, the terms “lower” and “similar” are relative terms, which render the claim indefinite, as it is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: claim 1 is indefinite for the reasons above; and as addressed above, and the “wherein …” clause usually does not represent an active method step, therefore, usually is not given patented weight.  However, in the interest of compact prosecution, the “wherein …” clause here is treated as if being an active method step.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, 15 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (Egypt J Immunol. 2006;13(2):61-8), and further in view of S. Maeda (US 2012/0183539, 7/19/2012), and Wicha et al. (US 2010/0136031, 6/3/2010), for the reasons of record set forth in the previous Office Actions mailed on 11/26/2018, 7/16/2019, and 7/10/2020.
With respect to the amended claim 1, combination therapy is widely used in cancer treatment, which purposes include reducing drug resistance and toxicity when lower dose of each drug can be used in the combination therapy.  For example, Young et al. (Clin Cancer Res 2006; 12(10): 3092-3098) teaches that cancer chemotherapy is typically given periodically at, or near, maximum tolerated doses in an effort to achieve the highest anticancer effect as predicted by a dose-response relationship; that in patients with advanced cancers, treatment is often associated with limited response rate, development of drug resistance, and significant toxicity (page 3092, 1st paragraph, for example).  Additionally, Young teaches a combined chemotherapy regimen with low-dose for treating advanced solid tumors, which is associated with minimal toxicity and provides significant clinical benefit to patients with advanced solid tumors.  As additional evidence, Bar et al. (Oncol Rep. 2008 Dec; 20(6):1533-8) teaches that combining chemotherapy with immunotherapy may be advantageous, and chemotherapy-induced apoptosis of cancer cells activates in some cases an immunologic response that contributes to regression of established tumors; that the mechanisms proposed for the induction of an anti-tumor immune response by chemotherapy include augmented release of tumor antigens, damaged DNA as a strong immunogen, and induction of death receptors (Fas and TRAIL) by some chemotherapy agents; that this immunologic response may be inhibited by the use of high-dose chemotherapy or by certain chemotherapeutic drugs; and that augmenting the immune response by the concurrent use of immune modulators such as IL-2 and INF may be a rational approach for maximizing the efficacy of treatments (page 1533, 2nd column, 2nd paragraph).  Additionally, Bar teaches a concurrent chemobiotherapy (CBT) regimen consisting of cisplatin, dacarbazine, decrescendo IL-2 and INF-α2b for treating metastatic melanoma (abstract, for example); and that the toxicity of combined chemotherapy and biotherapy (CBT) protocols was milder than treatment with high dose IL-2 (highly toxic regimen), and the reported CBT protocol reported had a low toxicity profile with similar clinical efficacy as high-dose regimens, in terms of durable CR rate (page 1534, 1st column, 1st paragraph, lines 3-5; and page 1533, 2nd column, 1st paragraph, lines 12-15; and page 1537, 2nd column, 3rd paragraph, last sentence, for example), demonstrating the advantages of the combined chemotherapy and immune/bio therapy (chemobiotherapy) with reduced dose in reduced toxicity while maintaining the efficacy.  Furthermore, Weber et al. (J Clin Oncol, 2005, 23:8992-9000) teaches low-dose chemobiotherapy in patients with metastatic melanoma, which is well tolerated, has toxicities manageable on an out-patient basis, offers a reasonable alternative to high-dose regimens, and may have superior clinical benefit to that found currently approved therapies (abstract, and page 8993, 1st column, 1st paragraph, for example).  Therefore, applying a combination therapy with lower dose of each agent for cancer treatment does not constitute a novel inventive concept.  
Applicants argument filed on 08 October 2020 has been fully considered, but is not deemed persuasive for the reasons below.   
At page 7 of the response, the applicant argues that claim 1 has been amended, and none of Ahmed, Maeda, or Wicha, either alone or in combination, teach or suggest that decreasing the dosage of either tocilizumab or reparixin when using these agents in combination with each other; that as argued previously, the proper inquiry for inherency for obviousness is whether that result, even if inherent, would have been expected by a person of ordinary skill in the art; and that Examiner asserts that "This argument is not persuasive because if inherent, then there is no need for the inherent property to be recognized by the prior art", which is not necessarily true when analyzing a claim in the context of obviousness.
This argument is not persuasive for the reasons of record and above.  Further, MPEP makes it clear that “[T]he express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103  rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) (MPEP 2112).
At pages 8-9 of the response, the applicant repeatedly argues that applicant has provided evidence that the combination of tocilizumab and reparixin results in unexpected results as compared to either agent alone; and that claim 1 has been amended to recite this unexpected result, namely that tocilizumab and reparixin can be combined at lower dosages to inhibit cancer cell migration compared to the dosage that would be required for either to individually inhibit cancer cell migration.  Applicants further argue, citing case law, that inherency is not necessarily the touchstone of determining whether a claimed invention is obvious; that in light of the case law, the standard for inherency must be limited in the context of obviousness and the mere fact that a certain thing may result from a given set of circumstances is not sufficient to establish inherency, the properties of a composition are inherent in that composition, however, unexpected properties can cause an obvious composition to be a nonobvious composition; that none of Ahmed, Maeda, or Wicha, either alone or in combination, teach or suggest decreasing the dosage of either tocilizumab and/or reparixin when using these agents in combination with each other to achieve increased levels of inhibition of cancer cell migration when administering either tocilizumab or reparixin individually.
This argument is not persuasive for the reasons of record and above.  Once again, while tocilizumab and reparixin can be combined at lower dosages to inhibit cancer cell migration, such is not a novel inventive concept.  In addition, with respect to the so-called “unexpected result” that tocilizumab and reparixin can be combined at lower dosages to inhibit cancer cell migration compared to the dosage that would be required for either to individually inhibit cancer cell migration, such is based on the in vitro cancer cell migration assay, and does not constitute a support for an unexpected result for the claimed in vivo method of treating cancer because the evidence of unexpected properties is not commensurate in scope with the claims.  There is no in vivo data of any kind, which support applicants argument that when using these agents in combination with each other to achieve increased levels of inhibition of cancer cell migration when administering either tocilizumab or reparixin individually (assuming when treating cancer patient, as claimed); and it is unclear what “unexpected result” is in a method of treating cancer.  Further, with respect to the case law cited by applicants, it is unclear what the specific relevance of the case law to the presently claimed method is.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
1/10/21